                 Case 19-10289-LSS         Doc 60      Filed 02/14/19      Page 1 of 5



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
                                                  1
IMERYS TALC AMERICA, INC., et al.,                           : Case No. 19-10289 (LSS)
                                                             :
                    Debtors.                                 : (Jointly Administered)
                                                             :
------------------------------------------------------------ x Re: Docket No. 16

                   ORDER PURSUANT TO 11 U.S.C. § 105 ENFORCING
                THE PROTECTIONS OF 11 U.S.C. §§ 362, 365, 525, AND 541(c)

                 Upon the motion (the “Motion”)2 of the Debtors for entry of an order enforcing

the protections of sections 362, 365, 525, and 541(c) of the Bankruptcy Code; and the Court

having reviewed the Motion and the Picard Declaration; and the Court having jurisdiction to

consider the Motion and the relief requested therein in accordance with 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware dated as of February 29, 2012; and the Court having found that this is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2) and that this Court may enter a final order

consistent with Article III of the United States Constitution; and the Court having found that

venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408

and 1409; and it appearing that proper and adequate notice of the Motion has been given and that

no other or further notice is necessary; and upon the record herein; and after due deliberation




1
         The Debtors in these cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050), and
Imerys Talc Canada Inc. (6748). The Debtors’ address is 100 Mansell Court East, Suite 300, Roswell,
Georgia 30076.
2
        Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such
terms in the Motion.




US-DOCS\105945647.1RLF1 20810254v.2
                 Case 19-10289-LSS          Doc 60      Filed 02/14/19    Page 2 of 5



thereon; and the Court having determined that there is good and sufficient cause for the relief

granted in this Order, it is hereby

                 ORDERED, ADJUDGED AND DECREED THAT:

                 1.       The Motion is GRANTED, as set forth herein.

                 2.       Pursuant to and to the extent set forth in section 362 of the Bankruptcy

Code, the commencement of these Chapter 11 Cases shall operate as a stay, applicable to all

persons (including individuals, partnerships, corporations, and all those acting for or on their

behalf) and all foreign and domestic governmental units (and all those acting for or on their

behalf) of:

                 a.       The commencement or continuation, including the issuance or
                          employment of process, of a judicial, administrative, or other action or
                          proceeding against the Debtors that was or could have been commenced
                          before the commencement of the Chapter 11 Cases, or an act to recover a
                          claim against the Debtors that arose before the commencement of the
                          Chapter 11 Cases;

                 b.       The enforcement, against the Debtors or against property of their estates,
                          of a judgment obtained before the commencement of the Chapter 11
                          Cases;

                 c.       Any act to obtain possession of property of the estates or of property from
                          the estates or to exercise control over property of the Debtors’ estates;

                 d.       Any act to create, perfect, or enforce any lien against property of the
                          Debtors’ estates;

                 e.       Any act to create, perfect, or enforce against property of the Debtors any
                          lien to the extent that such lien secures a claim that arose before the
                          commencement of the Chapter 11 Cases;

                 f.       Any act to collect, assess, or recover a claim against the Debtors that arose
                          before the commencement of the Chapter 11 Cases;

                 g.       The setoff of any debt owing to the Debtors that arose before the
                          commencement of these Chapter 11 Cases, except as allowed under
                          section 553 of the Bankruptcy Code; and




                                                    2
US-DOCS\105945647.1RLF1 20810254v.2
                 Case 19-10289-LSS         Doc 60      Filed 02/14/19    Page 3 of 5



                 h.       The commencement or continuation of a proceeding before the United
                          States Tax Court concerning a tax liability of the Debtors for a taxable
                          period the bankruptcy court may determine.

                 3.       This Order shall not affect the exceptions to the automatic stay contained

in section 362(b) of the Bankruptcy Code or the right of any party in interest to seek relief from

the automatic stay in accordance with section 362(d) of the Bankruptcy Code.

                 4.       Pursuant to and to the extent set forth in section 365(e) of the Bankruptcy

Code, and notwithstanding a provision in an executory contract or unexpired lease, or in

applicable law, an executory contract or unexpired lease of the Debtors may not be terminated or

modified, and any right or obligation under such contract or lease may not be terminated or

modified, at any time after the commencement of the Chapter 11 Cases solely because of a

provision in such contract or lease that is conditioned on (i) the insolvency or financial condition

of any or all Debtors or (ii) the commencement of the Chapter 11 Cases.

                 5.       Pursuant to and to the extent set forth in section 525 of the Bankruptcy

Code, a foreign or domestic governmental unit may not deny, revoke, suspend, or refuse to

renew a license, permit, charter, franchise, or other similar grant to, condition such a grant to,

discriminate with respect to such a grant against, deny employment to, terminate the employment

of, or discriminate with respect to employment against, the Debtors or the Debtors’ affiliates on

account of (i) the commencement of the Chapter 11 Cases; (ii) the Debtors’ insolvency; or (iii)

the fact that the Debtors have not paid a debt that is dischargeable in Chapter 11 Cases.

                 6.       Pursuant to and to the extent set forth in section 541(c) of the Bankruptcy

Code, any interest of the Debtors in property becomes property of the estates, notwithstanding

any provision in any agreement, transfer instrument, or applicable nonbankruptcy law, that:

(a) restricts or conditions transfer of such interest by the Debtors, or (b) is conditioned on the

insolvency or financial condition of the Debtors or on the commencement of the Debtors’

                                                   3
US-DOCS\105945647.1RLF1 20810254v.2
                 Case 19-10289-LSS         Doc 60       Filed 02/14/19   Page 4 of 5



Chapter 11 Cases, and that effects or gives an option to effect a forfeiture, modification, or

termination of the Debtor’s interest in property.

                 7.       This Order is intended to be declarative of and coterminous with, and shall

neither abridge, enlarge nor modify, the rights and obligations of any party under sections 362,

365, 525, 541(c), and 553 of the Bankruptcy Code or any other provision of the Bankruptcy

Code.

                 8.       Nothing in the Motion or this Order, or any action taken by the Debtors in

implementing this Order, shall be deemed or construed as (a) an admission as to the validity or

priority of any claim against the Debtors or any lien on the Debtors’ properties, or (b) an

approval or assumption of any agreement, contract or lease pursuant to section 365 of the

Bankruptcy Code, or (c) a waiver of the right of the Debtors, or shall impair the ability of the

Debtors, to contest the validity and amount of any claim.

                 9.       Notwithstanding the relief granted herein or any actions taken hereunder,

nothing contained in this Order shall create any rights in favor of, or enhance the status of any

claim held by, any person to whom any claim may be owed.

                 10.      Neither the provisions contained herein, nor any actions made by the

Debtors pursuant to this Order, shall be deemed an admission as to the validity of any underlying

obligation or a waiver of any rights the Debtors may have to dispute such obligation on any

ground that applicable law permits.

                 11.      The Debtors are hereby authorized to take such actions and to execute

such documents as may be necessary to implement the relief granted by this Order.




                                                    4
US-DOCS\105945647.1RLF1 20810254v.2
                 Case 19-10289-LSS          Doc 60      Filed 02/14/19    Page 5 of 5



                 12.      This Court retains exclusive jurisdiction with respect to all matters arising

from or related to the implementation, interpretation, and enforcement of this Order.




       Dated: February 14th, 2019                        LAURIE SELBER SILVERSTEIN
       Wilmington, Delaware                              UNITED STATES BANKRUPTCY JUDGE
                                                    5
US-DOCS\105945647.1RLF1 20810254v.2
